DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colby (US 6,584,850) in view of Kurtz et al. (US 5,955,771, hereafter Kurtz)
With respect to claim 1, Colby teaches a transducer assembly, comprising: an interface port (inlet passage18) configured to receive a media; a bleed valve body (bleed chamber 13, bleed passage 14) joined to the interface port and at least partially forming an internal cavity (internal chamber 12) of the transducer assembly, the bleed valve body joined with a bleed valve (21, 24) wherein the bleed valve body is configured to have an inner shape substantially equivalent to an outer shape of the bleed valve (threaded connection); a header (pressure passage 16) joined to the bleed valve body and at least partially forming the internal cavity, and wherein the header is configured to accept a pressure transducer (pressure gauge 26); a pressure transducer mounted on the header and in communication with the inner cavity and configured to measure a pressure of the media; wherein the bleed valve is configured to controllably vent a gas from the internal cavity. (col. 3, lines 14-49, Fig. 1)
Colby does not teach the header comprising a glass.
Kurtz teaches a pressure transducer having a header (14) comprising a glass (glass header 20). (Abstract, col. 7, lines 20-45, Figs. 8A-8D)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Colby to include a header comprising glass, as taught by Kurtz, in order to provide a well-sealed structure.
With respect to claim 2, Colby, as modified by Kurtz, teaches an adapter configured to join at least a portion of the header with the interface port. (Colby, structure between the header and interface port is considered to be an adapter. 

With respect to claim 4, although Colby, as modified by Kurtz, does not teach the interface port is characterized by a male protrusion, it is well-known in the art to provide connections having both male and female shapes and therefore having an interface port characterized by a male protrusion would have been merely a change in shape having no surprising effect on the function of the apparatus and would have been obvious to one having ordinary skill in the art at the time the invention was filed in order to interface with a structure having a female connecting structure.
	With respect to claim 5, Colby, as modified by Kurtz teaches the interface port is a single interface port. (Colby, Fig. 1)
	With respect to claim 6, Colby, as modified by Kurtz teaches the interface port (inlet passage 18) comprises a bore extending from a first side to a second side of the interface port. (Colby, Fig. 1)
	With respect to claim 7, Colby, as modified by Kurtz teaches the bore is in communication with the internal cavity. (Colby, Fig. 1)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILL E CULLER/Primary Examiner, Art Unit 2853